 Case 1:16-bk-12255-GM            Doc 747 Filed 03/16/20 Entered 03/16/20 16:44:22             Desc
                                   Main Document    Page 1 of 4


 1   Jeremy V. Richards (CA Bar No. 102300)
     John W. Lucas (CA Bar No. 271038)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
 3   Los Angeles, CA 90067
     Tel: 310/277-6910 - Facsimile: 310/201-0760
 4   E-mail: jrichards@pszjlaw.com
               jlucas@pszjlaw.com
 5
     Attorneys for David K. Gottlieb, Chapter 11 Trustee
 6   of the Estates of Solyman Yashouafar and Massoud
     Aaron Yashouafar
 7
                                      UNITED STATES BANKRUPTCY COURT
 8                                     CENTRAL DISTRICT OF CALIFORNIA
                                        SAN FERNANDO VALLEY DIVISION
 9
     In re                                                 Case No. 1:16-bk-12255-GM
10
     SOLYMAN YASHOUAFAR and MASSOUD                        Chapter 11
11   AARON YASHOUAFAR,                                     Jointly Administered
                          Debtors.
12   In re:                                                Case No. 1:16-bk-12255-GM
     SOLYMAN YASHOUAFAR,                                   Chapter 11
13                        Debtor.

14   In re:                                                Case No. 1:16-bk-12408-GM
     MASSOUD AARON YASHOUAFAR,                             Chapter 11
15                              Debtor.
     Affects:                                              REPLY TO ELKWOOD ASSOCIATES,
16    Both Debtors                                        LLC OPPOSITION TO APPLICATION
      Solyman Yashouafar                                  TO EMPLOY HILTON & HYLAND AS
17    Massoud Aaron Yashouafar                            REAL ESTATE BROKERS
18                                                         Date:     March 24, 2020
                                                           Time:     10:00 a.m.
19                                                         Place:    Ctrm 302
20

21           David K. Gottlieb, as Chapter 7 trustee for Aaron Massoud Yashouafar (the “Trustee”)
22   hereby replies to the objection (the “Objection”) of Elkwood Associates, LLC (“Elkwood”) to the
23   Trustee’s application (the “Application”) to employ Hilton & Hyland as brokers to market and sell
24   the Real Estate. (All capitalized terms not otherwise defined herein shall have the same meaning as
25   set forth in the Application).
26           Elkwood does not raise any substantive objection to the Application. Rather, in an effort to
27   further the delay the Trustee from taking control of, and selling the Real Estate, Elkwood argues that
28   the Application is premature and should be withdrawn until the District Court re-enters its Judgment,

                                                           1
     DOCS_LA:328363.1 32274/001
 Case 1:16-bk-12255-GM            Doc 747 Filed 03/16/20 Entered 03/16/20 16:44:22                  Desc
                                   Main Document    Page 2 of 4


 1   declaring that the Trustee is the legal owner of the Real Estate and granting him possession. The

 2   objection is easily addressed by making any order granting the Application conditional upon the

 3   entry of said Judgment (which is expected to occur imminently). In the unlikely event that Judgment

 4   is stayed, the Trustee will of course not be able to actively market and sell the property during the

 5   pendency of any such stay. As provided for in the listing agreement itself, the listing period will not

 6   commence until the Trustee gives notice to the Broker that he has secured possession of the Real

 7   Estate.

 8             For all of the reasons set forth herein and in the Application, the Application should be

 9   granted, subject to the additional condition set forth herein.

10
     Dated: March 16, 2020                           PACHULKSI STANG ZIEHL & JONES LLP
11

12                                                   By:       Jeremy V. Richards
                                                               Jeremy V. Richards
13
                                                               Attorneys for DAVID K. GOTTLIEB, Chapter
14                                                             11 Trustee of the Estates of Solyman Yashouafar
                                                               and Massoud Aaron Yashouafar
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
     DOCS_LA:328363.1 32274/001
Case 1:16-bk-12255-GM           Doc 747 Filed 03/16/20 Entered 03/16/20 16:44:22                        Desc
                                 Main Document    Page 3 of 4


                             PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
address is: 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067.

A true and correct copy of the foregoing document entitled: REPLY TO ELKWOOD ASSOCIATES, LLC
OPPOSITION TO APPLICATION TO EMPLOY HILTON & HYLAND AS REAL ESTATE BROKERS will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On (date) March 16, 2020, I checked the CM/ECF docket for this bankruptcy
case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) March 16, 2020, I served the following persons
and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Fereydoun Dayani
18345 Ventura Blvd Suite 500
Tarzana, CA 91356

                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date) March 16, 2020, I served the following persons and/or entities by personal delivery, overnight mail
service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.

VIA PERSONAL DELIVERY
The Honorable Maureen Tighe
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 324
Woodland Hills, CA 91367
                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and
correct.


March 16, 2020           Myra Kulick                               /s/ Myra Kulick
 Date                      Printed Name                                       Signature




DOCS_LA:328363.1 32274/001
Case 1:16-bk-12255-GM        Doc 747 Filed 03/16/20 Entered 03/16/20 16:44:22    Desc
                              Main Document    Page 4 of 4


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

    Mailing Information for Case 1:17-ap-01040-MT


       Timothy C Aires tca@arlawyers.com, gperez@arlawyers.com
       Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
       Zi Chao Lin zlin@garrett-tully.com, dcameron@garrett-tully.com
       John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
       Daniel J McCarthy dmccarthy@hillfarrer.com,
        spadilla@hillfarrer.com;docket@hillfarrer.com
       Ashley M McDow amcdow@foley.com,
        sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
       Tomas A Ortiz tortiz@garrett-tully.com
       Jeremy V Richards jrichards@pszjlaw.com,
        bdassa@pszjlaw.com;imorris@pszjlaw.com
       Ronald N Richards ron@ronaldrichards.com,
        morani@ronaldrichards.com,justin@ronaldrichards.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov




                                        4
DOCS_LA:328363.1 32274/001
